DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 12/28/2021.  Presently claims 1-6 and 8-12 are pending.  Claim 7 is canceled.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/28/2021, with respect to claims 1 and 4 have been fully considered and are not persuasive.  
Applicant argues that Fieldman does not teach that the support structure 210 is built simultaneously with the leading or trailing edges of the vane.  The Examiner respectfully disagrees.  Fieldman teaches that support structure 210 is built 
Therein, in combination, the temporary support structure (210) taught in Fieldman is produced simultaneously with the first or second circumferential edges (i.e., of said upper and lower circumferential walls shown in Fig. 6 of Cortequisse) at a level or plane of said at least one vane (the structure is produced layer by layer, and therein at each layer, there is a level or plane (i.e., such as 118 in Fig. 1 of Fieldman) by which the recoater arm passes on to spread the powder material and at which the support material is located as it is being built in conjunction with the part in order to avoid distortion caused by the recoater arm; as the vane is being built. The support structure 210 is built simultaneously with the part for support and the support structure will extend between the support plate (build plate 114) and the leading or trailing edge edges of the vane to prevent distortion of the shape of the vane as the vane is built layer by layer.
Further, with respect to claim 4, since the entire vane assembly is manufactured layer by layer by the additive manufacturing process taught in Fieldman, the circumferential edges and the leading and trailing edges of said vane are constructed layer by layer as a unitary structure, and therein, there will be portions of the assembly built when there exists a plane (i.e., level, such as 118 in Fig. 1) where such plane passes 
Applicant further argues that the perforation 218 cannot be equated to a cavity.  Examiner respectfully disagrees.  Fieldman teaches that in conjunction with notch 220, there is a perforation that can includes a series of holes which are each an empty cavity devoid of material, (Col. 5, lines 17-21) that facilitates the breaking or tear through the support structure 210, which serves the same function as Applicant’s lightening cavity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

 From the specification, there is no written description regarding as to the thickness of each transverse reinforcing wall having a greater thickness than the thickness of each side wall forming the at least one recess. The specification does not disclose or discuss of any relationship in terms of a second thickness being greater than the first thickness.  The drawings provided, such as in Fig. 3, do not have any reference labels showing such relationship of the thickness between the side wall and the transverse wall.  Therein, there is a lack of written description suggesting to one of ordinary skill in the art of the second thickness being greater than the first thickness.  Therein, the new claim 12 has introduced new matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 2016/0130960 A1) in view of Fieldman (US 10744713).

 Cortequisse does not specifically disclose of the method comprising: an additive manufacturing step by laser fusion on a powder bed of said at least one vane, the additive manufacturing being carried out on a support plate so that said first or second circumferential edges are manufactured first directly on said support plate, at least one temporary support member comprising at least one lightening cavity and being produced simultaneously with said first or second circumferential edges at a level of said at least one vane and extending between said support plate and said leading or trailing edges of the at least one vane, and a step of removing said at least one temporary support member by breaking a connection with the leading or trailing edge with a tool, at least one end of which tool is engaged in at least one recess of said at least one temporary support 
Fieldman teaches of methods and breakable supports for additive manufacturing, which is within the same field of endeavor as the claimed invention.  Specifically, Fieldman teaches of an additive manufacturing (for aircraft components, Col. 6, lines 15-20) step by laser fusion (Col. 1, lines 30-33) on a powder bed (build plate, 114, Col. 2, lines 1-10), the additive manufacturing being carried out on a support plate (114) so that said first or second circumferential edges of the vane (i.e., aircraft components/parts, Col. 6, lines 15-20) are manufactured first directly on said support plate (i.e., build plate, 114), at least one temporary support member (support structure, 210, Col. 3, lines 30-45) comprises at least one lightening cavity (Fieldman teaches that in conjunction with notch 220, there is a perforation that can include a series of holes which are each an empty cavity devoid of material, Col. 5, lines 17-21) that facilitates the breaking or tear through the support structure 210, which serves the same function as Applicant’s lightening cavity) and being produced simultaneously with said first or second circumferential edges at a level of said at least one vane and extending between said support plate and said leading or trailing edges of the at least one vane (the support structure 210 is built simultaneously with the object (i.e., 200) being additively manufactured, and therein the support structure is produced simultaneously at a level (i.e., a level (such as 118, Fig. 1) of the surface of each layer built on top of another layer (i.e., another level) with the manufactured part (i.e., 200), Col. 3, lines 38-46; support structure is produced simultaneously with the manufactured part since the support structure 210 prevents distortion due to stress or recoater arm contact by providing support as the part is manufactured layer by layer, Col. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortequisse in view of Fieldman by additively manufacturing the vane assembly disclosed in Cortequisse with removable support structure comprising at least one recess such that one end of a tool can be engaged with the recess for removal purposes as taught in Fieldman because the support structure provides mechanical support to the component being additively manufactured and therein prevents distortion due to stress or contact as the part is being manufactured (Col. 5, lines 50-52).  Therein, in combination, the temporary support structure (210) taught in Fieldman is produced simultaneously with the first or second circumferential edges (i.e., of said upper and lower circumferential walls shown in Fig. 6 of Cortequisse) at a level of said at least one vane (the structure is produced layer by layer, and therein at each layer, there 
	Regarding claim 2, the combination of Cortequisse and Fieldman further discloses wherein the additive manufacturing (Fieldman, Col. 1, lines 30-33) step and the step of removing (Fieldman, removal process of support structure 210 from the formed object 200, Col. 3, lines 47-60) said at least one temporary support member (210) are performed on a series of vanes (Cortequisse, [0030], [0045]) belonging to a same distributor or rectifier sector (Cortequisse, rectifiers, [0050]).
	Regarding claim 4, Cortequisse discloses an aircraft turbomachine vane assembly (Fig. 4) comprising; upper (44, Fig. 4) and lower (42, Fig. 4) circumferential walls (circumferential walls 44, 42, as shown in Fig. 4), between which extend at least one vane (36, 38) comprising a leading edge and a trailing edge (leading edge and trailing edge of vane 36 shown in Fig. 6) that are at least partially retracted with respect to first and second circumferential edges of said upper and lower circumferential walls (as shown in Fig. 6, leading edge of vane 36 is recessed back or retracted from first edge (i.e., leftmost edge) of upper wall 44 and first edge of lower circumferential wall 42; trailing edge of vane 36 is retracted from second edge (i.e., rightmost edge) of upper wall 44 and second edge of lower circumferential wall 42), respectively. 

Fieldman teaches of methods and breakable supports for additive manufacturing, which is within the same field of endeavor as the claimed invention.  Specifically, Fieldman teaches of at least one temporary support member (support structure, 210, Col. 3, lines 30-45) being produced simultaneously with said first or second circumferential edges at a level of said at least one vane and extending between said support plate and said leading or trailing edges of the at least one vane (the support structure 210 is built simultaneously with the object (i.e., 200) being additively manufactured, and therein the support structure is produced simultaneously at a level with the manufactured part (i.e., 200), Col. 3, lines 38-46), and wherein said at least one temporary support member comprises at least one recess (notch, 220, Col. 6, lines 1-11) configured to receive at least one of a tool (tool used to mechanically remove the support structure either by twisting, breaking, cutting, grinding, filling, or polishing, Col. 5, lines 62-68) is engaged in at least one recess (notch, 220, Col. 6, lines 1-11)) for the pivoting removal of said temporary support member (the operator imparts a tearing or breaking force at a surface of the notch 220 to remove the support structure material; Col. 6, lines 5-10, Col. 4, lines 60-67; a triangular notch allows the operator to break into the support structure at the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortequisse in view of Fieldman by additively manufacturing the vane assembly disclosed in Cortequisse with removable support structures comprising at least one recess such that one end of a tool can be engaged with the recess for removal purposes as taught in Fieldman because the support structure provides mechanical support to the component being additively manufactured and therein prevents distortion due to stress or contact as the part is being manufactured (Col. 5, lines 50-52, Col. 6, lines 13-33).  
Therein, in combination, the temporary support structure (210) taught in Fieldman is produced simultaneously with the first or second circumferential edges (i.e., of said upper and lower circumferential walls shown in Fig. 6 of Cortequisse) at a level of said at least one vane (the structure is produced layer by layer, and therein at each layer, there is a level (i.e., such as 118 in Fig. 1 of Fieldman) by which the recoater arm passes on to spread the powder material and at which the support material is located as it is being built in conjunction with the part in order to avoid distortion caused by the recoater arm; as the vane is being built, the support structure 210 is built simultaneously therewith for support and the support structure will extend between the support plate (build plate 114) and the 
Further, since the entire vane assembly is manufactured layer by layer by the additive manufacturing process taught in Fieldman, the circumferential edges and the leading and trailing edges of said vane are constructed layer by layer as a unitary structure, and therein, there will be portions of the assembly built when there exists a plane (i.e., level, such as 118 in Fig. 1) where such plane passes through the first or second circumferential edges and said leading or trailing edges of the vane as the vane assembly is built on the build plate.
Regarding claim 5, the combination of Cortequisse and Fieldman further discloses wherein the at least one recess is delimited by a plurality of transverse reinforcing walls (as shown in Fig. 4 of Fieldman, recess (i.e. notch 220) is formed by two transverse walls (i.e. two flat, and horizontal walls) and two diagonal walls, and therein the recess is delimited by a plurality of transverse reinforcing walls).
Regarding claim 6, the combination of Cortequisse and Fieldman further discloses wherein the at least one temporary support member has a thickness that varies between an end located on a side of the lower circumferential wall and an opposite end located on a side of the upper circumferential wall (Fieldman further teaches that the thickness of the support structure can vary on a first portion (i.e., analogous to lower circumferential wall side) of the manufactured part with respect to a second portion (i.e., analogous to an upper circumferential wall side) of the manufactured part, Col. 4, lines 35-60.  Fieldman further teaches that the dimensions of the support structure can be appropriately selected 
Regarding claim 10, the combination of Cortequisse and Fieldman further discloses a distributor or rectifier sector (Cortequisse, rectifiers, [0050]) comprising a series of aircraft turbomachine vanes (Cortequisse, [0030], [0045]) according to claim 4 (see claim 4 rejection above), said distributor or rectifier sector forming a monoblock assembly (integral assembly, [0030], [0045], [0055], [0064], last two lines).

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 2016/0130960 A1) in view of Fieldman (US 10744713) as applied in claim 1 as stated above, and further in view of Walker et al. (US 2015/0145171 A1).
Regarding claim 3, the combination of Cortequisse and Fieldman discloses all of the limitations of claim 1 as stated above, but does not specifically disclose wherein said tool is a screwdriver.  
Walker et al. teaches of post-processing features for additive fabrication, which is within the same field of endeavor as the claimed invention.  Specifically, Walker et al. teaches of using a screwdriver ([0060], lines 6-9) as a prying tool to remove the additively-manufactured part (i.e., structure 300) from a build surface and from auxiliary support structures ([0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cortequisse and Fieldman in view of Walker et al. by using a screwdriver as a prying tool to remove and separate the additively manufactured component from the build surface and associated 

Regarding claim 8, the combination of Cortequisse and Fieldman discloses all of the limitations of claim 7 as stated above (Fieldman teaches that in conjunction with the notch 220, there is a perforation 218, which can include a series of holes dimples, depressions (i.e. lightening cavities) or points of reduced thickness, Col. 5, lines 17-21), but does not specifically disclose wherein the at least one lightening cavity is delimited by a plurality of side walls which each comprise a lightening notch.  
Walker et al. teaches of post-processing features for additive fabrication, which is within the same field of endeavor as the claimed invention.  Specifically, Walker et al. teaches of a pocket structure (18) with a lightening cavity (i.e., void 22, as shown in Fig. 3A) utilized for the separation of the additively manufactured part with respect to the build surface and auxiliary support structures ([0025], [0027]).  As shown in Fig. 3A’ below, the lightening cavity (22) is delimited by a plurality of side walls (20), which each comprise a lightening notch (notches “n1” and “n2”).

    PNG
    media_image1.png
    525
    750
    media_image1.png
    Greyscale

Fig. 3A’
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cortequisse and Fieldman in view of Walker et al. by utilizing the structure of the pocket structure taught in Walker et al. for the lightening cavities because such structure allows for the easy removal of the additively-manufactured part from the auxiliary supporting structures and build surfaces utilized during the additive manufacturing process (Walker, [0025], [0027]).
Regarding claim 9, the combination of Cortequisse, Fieldman, and Walker further discloses wherein said lightening notch of each of the plurality of side walls has a V-shape (as shown in Fig. 3A’ above, each lightening notch “n1”, “n2” of the plurality of side walls (20) has a V-shape “v1” and “v2”, respectively).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record fails to disclose or suggest wherein a plurality of side walls delimit a portion of said at least one recess, wherein each side wall comprises a de-powdering notch formed therein.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record fails to disclose or suggest wherein a second thickness of each transverse reinforcing wall has a greater thickness than a first thickness of each side wall.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/17/2022